DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,992,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
At pages 11-12, Applicant argues that,
Amended claim 1 recites “transmitting a single command to a display device that displays the security sensitive media content according to the single command.” In contrast, Mihota discloses that the “changeover control section 23 reads out the encrypted operation condition control information and controls changeover of the image output processing section 22 in response to the value of the encrypted operation condition control information.” Mihota, ¶ [0096].
Specifically, Mihota discloses that the image output processing section 22 produces “[a]n image driving signal” that is “produced under such changeover control” and the image driving signal “is supplied to the display section 12 and displayed or outputted by the display section 12.” Mihota, ¶ [0102]. Thus, the display section 12 that displays the image driving signal is merely receiving the image driving signal that has been modified in accordance with the encrypted operation condition control information. Mihota does not disclose or suggest transmitting the encrypted operation condition control information (e.g., the alleged single command) to the display section 12 which would be the closest corollary to the claimed invention. Thus, Mihota does not disclose or suggest “transmitting a single command to a display device that displays the security sensitive media content according to the single command, the single command including a first refresh rate from the plurality of different refresh rates, a second refresh rate from the plurality of different refresh rates, a time interval, and an instruction to change a previously set refresh rate to the first refresh rate, and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command,” as recited in amended claim 1.
During the interview, the examiner argued that Mihota’s image output process 22 and the display section 12 collectively can be considered the claimed “display device.” Thus, the
examiner argued that the changeover control 23 transmitting the encrypted operation condition control information (e.g., the alleged single command) to the image output process 22 teaches transmitting the single command to the “display device.” Under the examiner’s interpretation (which applicant does not concede is accurate), Mihota still fails to teach that the changeover control 23 “transmits” the encrypted operation condition control information and that the encrypted operation condition control information includes “a time interval” and “an instruction...to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command,” as recited in amended claim 1.

In response, Examiner respectfully disagrees and submits that the display device recited in the claim is the display device 120, comprising at least a controller and a transceiver, not just the display 124. Mihota clearly teaches a display device comprising a display processing apparatus 11 and a display section 12 (see Fig. 2). Such a display device corresponds to the recited display device while the display processing apparatus 11 corresponds to the control circuitry as well as the transceiver of the display device shown in Fig. 1 of current application (Mihota teaches the operation condition control information is inputted to the display processing apparatus 11 at least at ¶¶ [0262], [0268], and [0276] in various forms including electronic data communication). Thus, it is safe to conclude that Mihota teaches the operation condition control information to a display device, the display device then control frame rates of the display section 12 of the display device based on information provided by the operation condition control information.
Further, the operation condition control information of Mihota is a single command because all information are put together as one unbroken piece, which the display processing apparatus 11 must process to the end without interruption.
Further, such a single command including a first refresh rate, a second refresh rate, a time interval, and instruction to change a previous rate to the first refresh rate and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command as follows: (1) bit value of “1” indicates a first frame rate, (2) bit value of “0” indicates a second frame rate, (3) a time interval being equal to a multiple of a unit time period (see at least [0099]-[0100]), and specified by the number of consecutive 0s or 1s multiplied with a unit time period, wherein a unit time period is equal to N/f, wherein f is the display frequency of the period, and (4) the command instructs the frequency changeover as shown in Figs. 3B-3C (upon reviewing the specification of current application, Examiner finds that the command is not described to have a specific field for instruction. In other words, the instruction is the command itself).
At page 12, Applicant further argues that,
First, Mihota explicitly discloses “a changeover control section 23 reads out the encrypted operation condition control information and controls changeover of the image output processing section 22 in response to the value of the encrypted operation condition control information.” Mihota, ¶ [0096]; emphasis added. Mihota provides the example “that information of ‘10100110...’ in FIG. 3A is stored as the encrypted operation condition control information in the encrypted operation condition control information storage section 24.” However, nowhere does Mihota disclose or suggest that the encrypted operation condition control information is “transmitted” to the image output process 22. Rather, Mihota merely teaches that “the changeover control section 23 controls so that the image display operation is changed over in a unit time period of N frames as seen in FIG. 3B,” but does provide any explanation of how the image output process 22 is controlled to generate the image driving signal that is displayed by the display section 12. Mihota, ¶ [0099].

In response, Examiner respectfully disagrees and submits that, as described above, Mihota clearly teaches a display device comprising a display processing apparatus 11 and a display section 12 (see Fig. 2). Such a display device corresponds to the recited display device while the display processing apparatus 11 corresponds to the control circuitry as well as the transceiver of the display device shown in Fig. 1 of current application. Further, Mihota teaches the operation condition control information is transmitted to the display processing apparatus 11 at least at ¶¶ [0262], [0268], and [0276] in various forms including electronic data communication.
At pages 12-13, Applicant argues that,
Second, during the interview, the examiner argued it is obvious that the changeover control section 23 would transmit the encrypted operation condition control information to the image output process 22. Under the examiner’s interpretation (which applicant does not concede is accurate), the encrypted operation condition control information still lacks “a time interval” and “an instruction...to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command,” as recited in amended claim 1.
As described above, an example of the encrypted operation condition control information is the binary code of “10100110.” The operation condition control information value “1” is associated with operation condition B that corresponds to a first frame rate and operation control information value “0” is associated with operation condition A that corresponds to a second frame rate. See Mihota, ¶ [0147]. However, the binary code of 10100110 does not include “a time interval” and “an instruction...to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command,” as recited in amended claim 1.
In response, Examiner respectfully disagrees and submits that the arguments are moot in view of the discussion of Mihota above.
At pages 13-14, Applicant argues that,
As mentioned at page 3 of the Office Action and argued by the examiner during the interview, a unit time period is equal to N/f where N is the number of frames and f is the display frequency. While the unit time period can be derived based on the display frequency and the number of frames in which to generate the image driving signal using the first frame rate and second frame rate, the encrypted operation condition control information of “10100110” itself does not include the unit time period which the examiner alleges could correspond to the “time duration.” Rather, at best, the unit time period must be derived. In contrast, amended claim 1 recites that the “single command” includes “a time interval” and “an instruction...to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command.” Thus, Mihota does not disclose or suggest “transmitting a single command to a display device that displays the security sensitive media content according to the single command, the single command including a first refresh rate from the plurality of different refresh rates, a second refresh rate from the plurality of different refresh rates, a time interval, and an instruction to change a previously set refresh rate to the first refresh rate, and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command,” as recited in amended claim 1.

In response, Examiner respectfully disagrees and submits that the derivation of the time interval in Mihota as described by Applicant is just a matter of interpreting a specific representation of data, which always exists in digital data processing. In other words, upon reviewing the specification of current Applicant, Examiner does not find any description of how to represent a value of the time interval in the single command that does not require any derivation at all. For example, let’s consider how the claimed invention represents a time interval of 10 seconds vs. a time interval of 500 miliseconds based on the written description of the current application. For this reason, Examiner respectfully request Applicant to explain how a time interval of 10 seconds or a time interval of 500 miliseconds is represented in the single command as an example so that a distinction from prior art can be clearly seen.
As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first command" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2005/0066165 A1 – hereinafter Peled) and Mihota (US 2005/0129230 A1 – hereinafter Mihota).
Regarding claim 1, Peled discloses a method for preventing recording of a display screen, the method comprising: determining a request to display security sensitive media content ([0012]; [0041]; [0045] – monitoring for user’s action to display confidential information); responsive to the request, determining a plurality of different refresh rates for displaying the security sensitive media content ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate); and transmitting at least one command to a display device that displays the security sensitive media content according to the command (Fig. 11 – transmitting at least one command by screen control 192 to the display 194) to change a previously set refresh rate to a first refresh rate from the plurality of different refresh rates ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras).
However, Peled does not disclose the at least one command as a single command including a first refresh rate from the plurality of different refresh rates, a second refresh rate from the plurality of different refresh rates, a time interval, and an instruction to change a previously set refresh rate to the first refresh rate, and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command.
Mihota discloses transmitting a single command including a first refresh rate from the plurality of different refresh rates, a second refresh rate from the plurality of different refresh rates, a time interval, and an instruction to change a previously set refresh rate to the first refresh rate, and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command (Figs. 3A-3B; [0098]-[0101] – also see “Response to Arguments” above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content. 
Regarding claim 3, see the teachings of Peled and Mihota as discussed in claim 1 above.
However, Peled and Mihota do not explicitly disclose transmitting a command to the display device to change from one of the first refresh rate or the second refresh rate to the previously set refresh rate responsive to determining that non-security sensitive media content is requested to be displayed on the display device.
Official Notice is taken that switching back to normal operation, i.e. switching back from one of the first refresh rate or the second refresh rate to the previously set refresh rate, in response to normal condition being detected, non-security sensitive media content is requested to be displayed, is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Peled and Mihota to go back to normal frame rate when displayed information is not confidential so that the device can be operated in optimized condition.
Regarding claim 4, Peled also discloses determining a refresh rate range for the display device ([0151]-[0152]; [0235]-[0236]; [0355] – determining at least a range of frame rates to perform dynamic changing of one frame rate to another frame rate); and generating the first refresh rate that is in the refresh rate range ([0151]-[0152]; [0235]-[0236]; [0355] – generating at least a frame rate to change to or from).
Regarding claim 8, Peled also discloses determining the request to display security sensitive media content comprises: receiving a request to display media content ([0012]; [0041]; [0045] – monitoring for user’s action to display content information); retrieving, from metadata associated with the media content, an indication of a security level associated with the media content ([0313]); and determining that the media content is security sensitive based on the indication ([0313]).
Regarding claim 9, Peled also discloses comparing the first refresh rate with each of a plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device ([0151]-[0152]; [0235]-[0236]; [0355] – comparing with standard frame-rates of video cameras); determining whether the first refresh rate is a multiple of a recording frame rate of the plurality of recording frame rates based on the comparison ([0151]-[0152]; [0235]-[0236]; [0355] – whether it is synchronized with standard frame-rates of video cameras); and responsive to determining that the first refresh rate is the multiple of the recording frame rate of the plurality of recording frame rates, modifying the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – making it not synchronized with standard frame-rates of video cameras).
Regarding claim 10, Peled also discloses the previously set refresh rate is the second refresh rate ([0151]-[0152]; [0235]-[0236]; [0355]).
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Peled also disclosing a non-transitory computer-readable medium comprising memory with instructions encoded thereon for preventing recording of a display screen, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to perform the recited steps ([0103]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 20, Peled discloses a method of a display system for preventing recording of a display screen of the display system, the method comprising: displaying, by the display system, non-security sensitive media content at a previously set refresh rate ([0012]; [0041]; [0045] – displaying non-security sensitive media content before user’s action to display confidential information); receiving, by the display system, a command (Fig. 11 – receiving, by the display 194, at least one command transmitted by screen control 192) to change from the previously set refresh rate to a first refresh rate for displaying security sensitive media comment ([0151]-[0152]; [0235]-[0236]; [0355] – to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras); displaying, by the display system, the security sensitive media content at the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – displaying the confidential media content).
However, Peled does not disclose the command as a single command including a first refresh rate, a second refresh rate, a time interval, and an instruction to change the previously set refresh rate to the first refresh rate and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command; responsive to time interval included in the first command elapsing since receiving the single command, automatically changing the first refresh rate to the second refresh rate; and displaying, by the display system, the security sensitive media content at the second refresh rate.
Mihota discloses receiving a single command including a first refresh rate, a second refresh rate, a time interval and an instruction to change the previously set refresh rate to a first refresh rate and to automatically change from the first refresh rate to the second refresh rate responsive to elapsing of the time interval included in the single command (Figs. 3A-3C; [0099]-[0101] – also see “Response to Arguments” above); responsive to time interval included in a first command elapsing since receiving the single command, automatically changing the first refresh rate to the second refresh rate ([0099]-[0101]); and displaying, by the display system, a security sensitive media content at the second refresh rate ([0099]-[0101]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content.
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled and Mihota as applied to claims 1, 3-4, 8-11, 13-14, and 18-20 above, and further in view of Epstein et a. (US 6,529,600 B1 – hereinafter Epstein).
Regarding claim 5, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose generating the first refresh rate in the refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange.
Epstein discloses generating a first refresh rate in a refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange (column 3, lines 28-37).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up the images of the displayed information by making the selected frame rates unpredictable.
Regarding claim 6, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose selecting an offset number based on the previously set refresh rate; and offsetting the previously set refresh rate by the offset number to generate the first refresh rate.
Epstein discloses selecting an offset number based on a previously set refresh rate (column 3, lines 28-37 – X, Y, -X, -Y as offsets); and offsetting the previously set refresh rate by the offset number to generate the first refresh rate (column 3, lines 28-37 – offsetting the previously set refresh rate, i.e. 24 frames/s).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up the images of the displayed information by making the selected frame rates unpredictable.
Regarding claim 7, see the teachings of Peled, Mihota, and Epstein as discussed in claim 6 above, in which Epstein also discloses offsetting the previously set refresh rate by an additive inverse of the offset number to generate the second refresh rate (column 3, lines 28-37; Fig. 4 – offsetting the previously set refresh rate, i.e. 24 frames/s as 24+X, then 24-X).
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484